UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                               No. 96-531



In Re: LEVERN HENRY,

                                                             Petitioner.




      On Petition for Writ of Mandamus. (CA-95-3971-O-OBD)


Submitted:   August 22, 1996                Decided:   September 3, 1996

Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Levern Henry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed a petition for writ of mandamus, seeking to

have his 28 U.S.C. § 2241 (1988) action transferred to this court

or have default judgment entered in his favor due to the Respon-

dents' delay in filing a response. Petitioner failed to show that

he has a clear right to the relief sought and that no other remedy
is available. In re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138
(4th Cir. 1988); see Stines v. Martin, 849 F.2d 1323, 1324 (10th
Cir. 1988). While we grant leave to proceed in forma pauperis, we

deny the petition for a writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2